Case 8:18-bk-13324-CB           Doc 98 Filed 01/03/19 Entered 01/03/19 15:46:02                Desc
                                 Main Document    Page 1 of 16


 1 Eric J. Fromme, Esq. (State Bar No. 193517)
   efromme@tocounsel.com
 2 THEODORA ORINGHER PC
   535 Anton Boulevard, Ninth Floor
 3 Costa Mesa, California 92626-7109
   Telephone: (714) 549-6200
 4 Facsimile: (714) 549-6201

 5 Attorneys for RUBY’S FRANCHISE SYSTEMS,
   INC., Debtor and Debtor-in-Possession
 6

 7                                UNITED STATES BANKRUPTCY COURT
 8                  CENTRAL DISTRICT OF CALIFORNIA, SANTA ANA DIVISION
 9 In re                                                   Case No. 8:18-bk-13324-CB

10 RUBY’S FRANCHISE SYSTEMS, INC., a                       Chapter 11
   California corporation,1
11
                  Debtor and                               NOTICE OF MOTION FOR ORDER
12                Debtor-in-Possession                     EXTENDING DEADLINE TO ASSUME,
                                                           ASSUME AND ASSIGN, OR REJECT
13                                                         NONRESIDENTIAL REAL PROPERTY
                                                           LEASES PURSUANT TO 11 U.S.C. §
14                                                         365(D)(4); MEMORANDUM OF POINTS
                                                           AND AUTHORITIES; AND
15                                                         DECLARATION OF DOUGLAS S.
                                                           CAVANAUGH IN SUPPORT THEREOF
16
                                                           [No Hearing Required Unless Requested per
17                                                         L.B.R. 9013-1(o)(1)]

18
19

20

21

22

23

24
             TO THE HONORABLE CATHERINE E. BAUER, UNITED STATES BANKRUPTCY
25
     JUDGE, THE OFFICE OF THE UNITED STATES TRUSTEE, THE 20 LARGEST
26

27
             1
28               The last four digits of the Debtor’s federal tax identification number is 8101.


     1150487.2/81621.08002
Case 8:18-bk-13324-CB            Doc 98 Filed 01/03/19 Entered 01/03/19 15:46:02                 Desc
                                  Main Document    Page 2 of 16


 1 UNSECURED CREDITORS, SECURED CREDITORS, AND OTHER PARTIES IN

 2 INTEREST:

 3            PLEASE TAKE NOTICE that RUBY’S FRANCHISE SYSTEMS, INC., a California
 4 corporation (“RFS” or the “Debtor”), hereby moves this Court (the “Motion”) pursuant to section

 5 365(d)(4) of title 11 of the United States Code (the “Bankruptcy Code”) for an order extending the

 6 time for the Debtors to assume or reject their unexpired non-residential real property leases.2

 7            PLEASE TAKE FURTHER NOTICE that this Motion is based on the attached
 8 Memorandum of Points and Authorities, all judicially-noticeable facts, all other admissible

 9 evidence properly before the Court, and any arguments and/or testimony to be presented at any

10 hearing on this Motion.

11            PLEASE TAKE FURTHER NOTICE that, any objection to the Motion and request for
12 a hearing must be in the form prescribed by Local Bankruptcy Rule 9013-1(o)(1) and must be filed

13 with the Clerk of the Bankruptcy Court located at the Ronald Reagan Federal Building and U.S.

14 Courthouse, 411 West Fourth Street, Santa Ana, CA 92701 and served on counsel for the Debtor,

15 at the address indicated in the upper left-hand corner of the first page of the Motion, and the Office

16 of the United States Trustee, 411 West Fourth Street, Suite 7160, Santa Ana, CA 92701, within

17 fourteen (14) days after the date of the service of the notice. If a timely response and request for

18 hearing is filed and served, then the Debtor will schedule and give not less than fourteen (14)
19 days’ notice of a hearing to those responding and to the Office of the United States Trustee.

20            PLEASE TAKE FURTHER NOTICE that, pursuant to Rule 9013-1(o) of the Local
21 Bankruptcy Rules, failure to timely file and serve a response or objection may be deemed to

22 constitute consent to the relief requested by the Debtor in this Motion. If the objection period

23 expires without the filing of a response and request for hearing, then the Debtor will submit to this

24 Court an order for entry without a hearing.

25

26

27            2
                  The deadlines set forth in this Motion are based on the September 6, 2018 petition date of the
28 Debtor.


     1150487.2/81621.08002                                 2
Case 8:18-bk-13324-CB        Doc 98 Filed 01/03/19 Entered 01/03/19 15:46:02               Desc
                              Main Document    Page 3 of 16


 1            This Motion is based upon the attached Memorandum of Points and Authorities and

 2 Declaration of Douglas S. Cavanaugh, the record in these cases, and such additional arguments

 3 and evidence that may be properly presented to this Court, at, or prior to, any hearing or ruling on

 4 this Motion, if such hearing is deemed necessary.

 5            WHEREFORE, the Debtors respectfully request that the Court enter an Order (i) granting
 6 the Motion, (ii) extending the section 365(d)(4) deadline for an additional 90 days, through and

 7 including April 4, 2019, or the date of entry of an order confirming a plan, whichever is earlier,

 8 and (iii) stating that nothing contained in the order shall be deemed to authorize the assumption or

 9 rejection of any of the Leases.

10
     DATED: January 3, 2019                    THEODORA ORINGHER PC
11

12

13                                             By:           /s/ Eric J. Fromme
                                                     Eric J. Fromme, Esq.
14                                                   Attorneys for Debtor
                                                     RUBY’S FRANCHISE SYSTEMS, INC.
15

16

17

18
19

20

21

22

23

24

25

26

27

28


     1150487.2/81621.08002                           3
Case 8:18-bk-13324-CB          Doc 98 Filed 01/03/19 Entered 01/03/19 15:46:02           Desc
                                Main Document    Page 4 of 16


 1                           MEMORANDUM OF POINTS AND AUTHORITIES
 2                                                  I.
 3                                      STATEMENT OF FACTS
 4 A.        Jurisdiction and Venue
 5           This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334. This

 6 is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue is proper pursuant to 28 U.S.C.

 7 §§ 1408 and 1409.

 8 B.        Background
 9           On September 6, 2018, Debtor filed a chapter 11 case (the “Case”). No party has
10 requested the appointment of a trustee or examiner in the Debtor’s case. On September 19, 2018,

11 the Office of the United States Trustee appointed an Official Committee of Unsecured Creditors in

12 the jointly administered case filed by RDI (the “Committee”).

13 C.        Description of the Debtor’s Business
14           Ruby’s Franchise Systems, Inc. (“RFS”) was incorporated on July 13, 1990. Its principal
15 business address is 4100 MacArthur Blvd., Suite 310, Newport Beach, California 92660. Ruby’s

16 Diners, Inc. (“RDI”), an affiliate of the Debtor through common ownership and control, owns

17 varying percentages of and operates diners in Southern California through its subsidiaries,

18 including through its wholly-owned subsidiary, SoCal Diners. RDI and its affiliates (referred to
19 from time to time herein as the “Company”) own, operate and manage restaurants under the trade

20 names “Ruby’s®,” “Ruby’s® Diner,” “The Ruby Restaurant Group,” “Ruby’s® Dinette” and

21 “Ruby’s® Shake Shop.” The Company has operated Ruby’s® Diner restaurants since its

22 incorporation in 1985 and is known as a purveyor of very popular burgers, fries and shakes.

23 Debtor and RDI are both owned 60% by Douglas Cavanaugh and 40% by Ralph Kosmides, the

24 founders of the Company (the “Company Founders”). RDI is the owner of the Ruby’s®

25 trademarks, system and intellectual property (the “Marks and Intellectual Property”). Debtor

26 currently serves as the franchisor to the Ruby’s® franchisees/licensees, and licenses the Marks and

27 Intellectual Property from RDI as licensor.

28


     1150487.2/81621.08002
Case 8:18-bk-13324-CB          Doc 98 Filed 01/03/19 Entered 01/03/19 15:46:02                 Desc
                                Main Document    Page 5 of 16


 1

 2 D.         The Plan Support Agreement, DIP Financing and Agreement With the Committee
 3            The Debtor, after extensive negotiations, has reached agreements in its chapter 11 case

 4 which will provide the structure of and funding for a joint plan of reorganization to be filed by the

 5 Debtor and related debtor, RDI, an entity affiliated with Debtor through common ownership and

 6 control which is a debtor in a separate chapter 11 proceeding pending in front of this Court.

 7            These agreements provide for the provision of debtor-in-possession financing in the

 8 amount of Two Million Dollars ($2,000,000) (the “DIP Financing”) and additional plan funding

 9 by Steve Craig, as lender and plan sponsor, for total consideration of at least Four Million Dollars

10 ($4,000,000) (including the DIP Financing) pursuant to a plan support agreement dated August 30,

11 2018, as amended (defined herein as the “Plan Support Agreement”). In addition, the Debtor,

12 and RDI have negotiated and recently reached agreement with the Committee regarding the terms

13 of the plan to be proposed in the Debtor’s case and its support for the DIP Financing and the Plan

14 Support Agreement. In order to have a period of time to obtain Court approval of the agreements

15 with Mr. Craig and the Committee (approval of which will be sought by way the “DIP Financing

16 Motion”), and move forward in accordance with such agreements (which will necessarily include

17 a consideration as to the disposition of the Debtors’ non-residential real property lease), the Debtor

18 requires a limited extension of the deadline to assume or reject non-residential leases as requested
19 by this Motion.

20 E.         The Debtor and its Lease
21            The Debtor is a party to one nonresidential real property lease for its principal place of

22 business, located at 4100 MacArthur Blvd., Suite 310, Newport Beach, CA 92660. The Debtor is

23 seeks to extend the time to assume or reject the “Newport Beach Lease” in which its headquarters

24 are located. The Debtor is in the process of reviewing the lease and believes that it is in the best

25 interests of the Debtor’s estate to allow a short extension of the time within which the Debtor may

26 seek to assume or reject the Newport Beach Lease to allow for Court approval of the DIP

27 Financing and assumption of and entry into the Plan Support Agreement. The Debtor will likely

28 seek to assume the Newport Beach Lease pursuant to the Plan.


     1150487.2/81621.08002                               2
Case 8:18-bk-13324-CB            Doc 98 Filed 01/03/19 Entered 01/03/19 15:46:02                Desc
                                  Main Document    Page 6 of 16


 1            Based on the foregoing, the Debtor requests an extension of the section 365(d)(4) deadline

 2 through and including April 4, 2019.

 3                                                      II.
 4                                                 ARGUMENT
 5            Section 365(d) of the Bankruptcy Code provides that:
 6
                        (A) Subject to subparagraph (B), an unexpired lease of nonresidential real property
 7                      under which the debtor is the lessee shall be deemed rejected, and the trustee shall
                        immediately surrender that nonresidential real property to the lessor, if the trustee
 8                      does not assume or reject the unexpired lease by the earlier of -
                           (i) the date that is 120 days after the date of the order for relief; or
 9
                            (ii) the date of the entry of an order confirming a plan.
10                      (B) (i) The court may extend the period determined under subparagraph (A), prior
                        to the expiration of the 120-day period, for 90 days on the motion of the trustee or
11                      lessor for cause.
12                          (ii) If the court grants an extension under clause (i), the court may grant a
                        subsequent extension only upon prior written consent of the lessor in each instance.
13
              11 U.S.C. § 365(d)(4) (emphasis added). Thus, the Court can, for cause, order a 90-day
14

15 extension of the period during which a debtor in possession must assume or reject nonresidential

16 real property leases. A request to extend the 120-day deadline is timely if made prior to the
                                                                                      th
17 expiration of the deadline. See In re Victoria Station, Inc., 840 F.2d 682, 684 (9 Cir. 1988) (a

18 “proper interpretation of section 365(d)(4) supports the conclusion that there is no express limit to
19 the time within which the bankruptcy court must hear and decide the motion to assume where the

20 trustee, or debtor as in this case timely files.”). As the Motion has been filed prior to the

21 expiration of the current deadline, the request is timely.
           As to what constitutes “cause” under section 365(d)(4), prior cases remain informative. 3
22
                                                    th
23 Collier on Bankruptcy ¶ 365.04[4], at 365-48 (15 ed, rev.) (“Prior law interpreting section

24 365(d)(4) should continue to apply as to the remainder of the issues that arise in the context of

25 assumption or rejection of a nonresidential real property lease.”). Many courts have discussed

26 what generally constitutes sufficient cause to extend the time period within which a debtor may

27 assume, assume and assign, or reject an unexpired nonresidential lease. In In re Wedtech Corp.,

28 72 B.R. 464 (Bankr. S.D.N.Y. 1987), the Court cited the following factors, among others, to


     1150487.2/81621.08002                                3
Case 8:18-bk-13324-CB            Doc 98 Filed 01/03/19 Entered 01/03/19 15:46:02                 Desc
                                  Main Document    Page 7 of 16


 1 determine whether “cause” existed:

 2                      (i)     where the lease is an important asset of the estate, such that the decision to

 3            assume or reject it would be central to any plan;

 4                      (ii)    where the debtor has had insufficient time to intelligently appraise its

 5            financial situation and the potential value of the lease in terms of a potential plan; and

 6                      (iii)   the existence of any other facts indicating the lack of reasonable time to

 7            decide whether to assume or assign a lease.

 8 Id. at 471-72. The Bankruptcy Appellate Panel for the Ninth Circuit endorsed the foregoing

 9 multifaceted approach to requests for an extension under section 365(d)(4) of the Bankruptcy

10 Code. See In re Victoria Station Inc., 88 B.R. 231, 236 n.7 (Bankr. 9th Cir. 1988) (“There are

11 numerous important factors in support of and against an extension of time. . . . These factors

12 include, whether the leases are the primary assets of the debtor [and] whether the lessor continues

13 to receive rental payments.”), aff’d, 875 F.2d 1380 (9th Cir. 1989).

14            In the Debtor’s case, cause for the requested extension exists because the Lease is a

15 primary asset of the estate that is currently in the process of being analyzed and is the location of

16 the Debtor’s corporate headquarters where it’s employees perform their duties and jobs. The

17 Lease will either be assumed or rejected prior to or in connection with the plan process

18 contemplated by the parties’ agreement and in accordance with the DIP Financing and Plan
19 Support Agreement. If the requested relief is not granted, the Debtor would be forced to

20 prematurely elect to assume or reject the Lease. The lessors of the Lease will not be prejudiced by

21 the granting of the Debtor’s requested extension because the Debtor is subject to satisfying the

22 obligations under the Lease by section 365(d)(3) of the Bankruptcy Code.

23            Based on the foregoing, the Debtor submits that good cause exists for the requested

24 extension and such extension is in the best interest of the estates.

25 ///

26 ///

27 ///

28 ///


     1150487.2/81621.08002                                 4
Case 8:18-bk-13324-CB         Doc 98 Filed 01/03/19 Entered 01/03/19 15:46:02               Desc
                               Main Document    Page 8 of 16


 1                                                    III.
 2                                                NOTICE
 3            The Debtor is providing notice of this Motion by electronic mail and overnight mail to the

 4 following: (a) the Office of the United States Trustee, (b) the Official Committee of Unsecured

 5 Creditors in the case of RDI; (c) the twenty (20) largest unsecured creditors in this Case; (d) the

 6 parties that file with the Court and serve upon the Debtors request for notice of all matters in

 7 accordance with Bankruptcy Rule 2002(i) in the Debtors’ cases; (5) the United States of Trustee;

 8 (6) the Debtor’s secured creditors, and counsel for the secured creditors, if any, in Debtor’s case;

 9 and (7) the lessors of the Lease.

10                                                    IV.
11
                                               CONCLUSION
12
              WHEREFORE, the Debtor respectfully requests that the Court enter an Order (i) granting
13
     the Motion, (ii) extending the section 365(d)(4) deadline for an additional 90 days, through and
14
     including April 4, 2019, or the date of entry of an order confirming a plan, whichever is earlier,
15
     and (iii) that nothing contained in the order shall be deemed to authorize the assumption or
16
     rejection of any of the Leases.
17

18
19 DATED: January 3, 2019                       THEODORA ORINGHER PC

20

21
                                                By:             /s/ Eric J. Fromme
22                                                      Eric J. Fromme, Esq.
                                                        Attorneys for Debtor
23                                                      RUBY’S FRANCHISE SYSTEMS, INC.
24

25

26

27

28


     1150487.2/81621.08002                               5
Case 8:18-bk-13324-CB           Doc 98 Filed 01/03/19 Entered 01/03/19 15:46:02               Desc
                                 Main Document    Page 9 of 16


 1                            DECLARATION OF DOUGLAS S. CAVANAUGH

 2            1.        I am a founder and the Chief Executive Officer (“CEO”) of Ruby’s Franchise
 3 Systems, Inc., a California corporation (“RFS”), the debtor in the above-captioned chapter 11 case

 4 and debtor-in-possession. I have served in the capacity of CEO of RFS since its incorporation in

 5 1990. I am also a 60% shareholder of RFS. Ralph Kosmides owns the other 40% of RFS. Mr.

 6 Kosmides and I also own, in the same percentages, Ruby’s Diners, Inc., a California corporation

 7 (“RDI”), an entity affiliated with the Debtors through common ownership and control which is a

 8 debtor in a separate chapter 11 proceeding pending in front of this Court. Together, Mr. Kosmides

 9 and I are referred to herein as the “Founders”).

10            2.        I submit this declaration (the “Declaration”) in support of the Debtor’s Motion for
11 Order Extending The Deadline To Assume, Assume And Assign, Or Reject Nonresidential Real

12 Property Leases Pursuant To 11 U.S.C. § 365(d)(4) (the “Motion”).3

13            3.        On September 6, 2018, RFS filed a voluntary petition for relief under chapter 11 of
14 the Bankruptcy Code. On September 5, 2018, RDI commenced a separate chapter 11 proceeding.

15            4.        No party has requested the appointment of a trustee or examiner in the Debtor’s
16 case. On September 19, 2018, the Office of the United States Trustee appointed an Official

17 Committee of Unsecured Creditors in the RDI case (the “Committee”).

18            5.        RFS was incorporated on July 13, 1990. Its principal business address is 4100
19 MacArthur Blvd., Suite 310, Newport Beach, California 92660. RDI, an affiliate of the Debtor

20 through common ownership and control, owns varying percentages of and operates diners in

21 Southern California through its subsidiaries, including through its wholly-owned subsidiary,

22 SoCal Diners. RDI and its affiliates (referred to from time to time herein as the “Company”)

23 own, operate and manage restaurants under the trade names “Ruby’s®,” “Ruby’s® Diner,” “The

24 Ruby Restaurant Group,” “Ruby’s® Dinette” and “Ruby’s® Shake Shop.” The Company has

25 operated Ruby’s® Diner restaurants since its incorporation in 1985 and is known as a purveyor of

26 very popular burgers, fries and shakes. Debtor and RDI are both owned 60% by Douglas

27
              3
28                Capitalized terms not defined herein have the meanings ascribed to them in the Motion.



     1150487.2/81621.08002                               6
Case 8:18-bk-13324-CB           Doc 98 Filed 01/03/19 Entered 01/03/19 15:46:02              Desc
                                Main Document    Page 10 of 16


 1 Cavanaugh and 40% by Ralph Kosmides, the founders of the Company (the “Company

 2 Founders”). RDI is the owner of the Ruby’s® trademarks, system and intellectual property (the

 3 “Marks and Intellectual Property”). Debtor currently serves as the franchisor to the Ruby’s®

 4 franchisees/licensees, and licenses the Marks and Intellectual Property from RDI as licensor.

 5            6.        RDI is the 100% owner and sole and managing member of SoCal Diners. SoCal

 6 Diners is the 100% owner and sole and managing member of Quality. SoCal Diners is the general

 7 partner and 50% owner, and Quality is the limited partner and 50% owner, of the following

 8 California limited partnerships: (1) Ruby’s Huntington Beach, which owns and operates a Ruby’s®

 9 restaurant on the pier in Huntington Beach, California and is one of the SoCal Debtors; (2) Ruby’s

10 Oceanside, which owns and operates a Ruby’s® restaurant in Oceanside, California and is one of

11 the SoCal Debtors; (3) Ruby’s Palm Springs, which owns and operates a Ruby’s® restaurant in

12 Palm Springs, California and is one of the SoCal Debtors; and (4) Ruby’s Laguna Hills, which

13 owns and operates a Ruby’s® restaurant in the Laguna Hill Mall in Laguna Hills, California and is

14 one of the SoCal Debtors.

15            7.        The Debtor and RDI, after extensive negotiations, has reached an agreement in its

16 chapter 11 case which will provide the structure of and funding for a joint plan of reorganization

17 to be filed by the Debtor and RDI. This agreement provides for the provision of debtor-in-

18 possession financing in the amount of Two Million Dollars ($2,000,000) (the “DIP Financing”)
19 and additional plan funding by Steve Craig, as lender and plan sponsor, for total consideration of

20 at least Four Million Dollars ($4,000,000) (including the DIP Financing) pursuant to a plan

21 support agreement dated August 30, 2018, as amended (defined herein as the “Plan Support

22 Agreement”). In addition, the Debtor has negotiated and recently reached agreement with the

23 Committee regarding the terms of the plan to be proposed in the Debtor’s case and its support for

24 the DIP Financing and the Plan Support Agreement. In order to have a period of time to obtain

25 Court approval of the agreements with Mr. Craig and the Committee (approval of which will be

26 sought by way the “DIP Financing Motion”), and move forward in accordance with such

27 agreements (which will necessarily include a consideration as to the disposition of the Debtor’s

28


     1150487.2/81621.08002                               7
Case 8:18-bk-13324-CB   Doc 98 Filed 01/03/19 Entered 01/03/19 15:46:02   Desc
                        Main Document    Page 11 of 16




                                           Newport
                         3rd               Beach
Case 8:18-bk-13324-CB             Doc 98 Filed 01/03/19 Entered 01/03/19 15:46:02             Desc
                                  Main Document    Page 12 of 16


 1                                                 EXHIBIT A
 2                                                     (Lease)
 3    Location               Premises         Lessee             Guarantor     Term End         Lessor
 4
      Newport         4100 MacArthur      Ruby’s             Ruby’s           June 30, 2019   Craig Realty
 5    Beach           Blvd., Suite 300,   Franchise          Franchise                        Group
                      Newport Beach,      Systems, Inc., a   Systems, Inc., a
 6                    CA 92660            California         California
                                          Corporation        Corporation
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28


     1150487.2/81621.08002                               9
Case 8:18-bk-13324-CB            Doc 98 Filed 01/03/19 Entered 01/03/19 15:46:02                     Desc
                                 Main Document    Page 13 of 16


 1
                                 PROOF OF SERVICE OF DOCUMENT
 2
     I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
 3 address is: 535 Anton Blvd., 9th Floor, Costa Mesa, CA 92626.

 4
     A true and correct copy of the foregoing document entitled (specify): NOTICE OF MOTION FOR ORDER
     EXTENDING DEADLINE TO ASSUME, ASSUME AND ASSIGN, OR REJECT NONRESIDENTIAL REAL
 5   PROPERTY LEASES PURSUANT TO 11 U.S.C. § 365(d)(4); MEMORANDUM OF POINTS AND
     AUTHORITIES; AND DECLARATION OF DOUGLAS S. CAVANAUGH IN SUPPORT THEREOF
 6   will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-
     2(d); and (b) in the manner stated below:
 7
     1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
 8 controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
     hyperlink to the document. On (date) 01/03/2019, I checked the CM/ECF docket for this bankruptcy case or
 9 adversary proceeding and determined that the following persons are on the Electronic Mail Notice List to
     receive NEF transmission at the email addresses stated below:
10
                  Service information continued on attached page
11
     2. SERVED BY UNITED STATES MAIL:
12 On (date) 01/03/2019, I served the following persons and/or entities at the last known addresses in this
     bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope
13 in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
     constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the
14   document is filed.

15                      Service information continued on attached page

16 3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL
   (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)
        , I served the following persons and/or entities by personal delivery, overnight mail service, or (for those
17 who consented in writing to such service method), by facsimile transmission and/or email as follows. Listing
     the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
18 completed no later than 24 hours after the document is filed.
19                      Service information continued on attached page

20 I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

21 01/03/2019                                                             /s/Loretta Chapman
                             Loretta Chapman
22 Date                         Printed Name                                         Signature

23

24

25

26

27

28


     1150487.2/81621.08002                                 10
Case 8:18-bk-13324-CB        Doc 98 Filed 01/03/19 Entered 01/03/19 15:46:02   Desc
                             Main Document    Page 14 of 16


 1                    SERVED BY COURT VIA NOTICE OF ELECTRONIC FILING
 2
   Alan J Friedman on behalf of Interested Party Alan Friedman
 3 afriedman@shbllp.com; lgauthier@shbllp.com

 4 Michael J Hauser on behalf of U.S. Trustee United States Trustee (SA)

 5 michael.hauser@usdoj.gov

 6 David S Kupetz on behalf of Interested Party
     dkupetz@sulmeyerlaw.com; dperez@sulmeyerlaw.com
 7 dperez@ecf.inforuptcy.com; dkupetz@ecf.inforuptcy.com

 8
     Jessica G McKinlay on behalf of Creditor Opus Bank
 9 mckinlay.jessica@dorsey.com

10
     Matthew S Walker on behalf of Interested Party Pillsbury Winthrop Shaw Pittman LLP
11 matthew.walker@pillsburylaw.com; candy.kleiner@pillsburylaw.com

12 United States Trustee (SA)

13 ustpregion16.sa.ecf@usdoj.gov

14 William Lobel on behalf of Interested Party William Lobel
     wlobel@pszjlaw.com; nlockwood@pszjlaw.com; jokeefe@pszjlaw.com;
15
     banavim@pszjlaw.com
16
     Richard H Golubow on behalf of Interested Party Richard H Golubow
17 rgolubow@wcghlaw.com,

18 pj@wcghlaw.com;jmartinez@wcghlaw.com;Meir@virtualparalegalservices.com
19

20

21

22

23

24

25

26

27

28


     1150487.2/81621.08002                      11
Case 8:18-bk-13324-CB        Doc 98 Filed 01/03/19 Entered 01/03/19 15:46:02   Desc
                             Main Document    Page 15 of 16


 1                             SERVED BY UNITED STATES MAIL
   Kenneth Costello
 2
   Bryan Cave LLP
 3 PO Box 503089
   St. Louis, MO 63150-3089
 4

 5 Hugh M. Saddington
     AFP Saddington LLP
 6 18201 Von Karman Ave., Suite 4500
     Irvine, CA 92612-1014
 7

 8 Curt C. Barwick
     McConnell, Dunning & Barwick
 9 9960 Research Drive, Suite 100

10
     Irvine, CA 92618-4322

11 Robert J. Galle
     19411 Foxdale Circle
12 Huntington Beach, CA 92648

13
     Ryan Palmer
14 Gray Plant Mooty
   80 South 8th Street
15
   500 IDS Center
16 Minneapolis, MN 55402

17 Virginia Croudace

18 Croudace & Dietrich LLP
     2151 Michelson Drive, Ste. 162
19 Irvine, CA 92612

20
   Kathryn Weber
21 Jeffrey M. Verdon Law Group
   1201 Dove Street, Suite 400
22 Newport Beach, CA 92660

23
     John W. Spotts
24 Buckingham Consulting USA
     420 West Melrose Street #21BC
25
     Chicago, IL 60657
26

27 Tracie Forse

28 Jackson Tidus A Law Corp.


     1150487.2/81621.08002                      12
Case 8:18-bk-13324-CB        Doc 98 Filed 01/03/19 Entered 01/03/19 15:46:02   Desc
                             Main Document    Page 16 of 16


 1 2030 Main Street, Suite 1200
     Irvine, CA 92614
 2

 3 Traci T. Tran
     White Nelson Diehl Evans LLP
 4 2875 Michelle Drive, Suite 300

 5 Irvine, CA 92606

 6 Heidi Winkelmann
     Meissner Bolte
 7 PO Box 860624

 8 Munich 80538, Germany

 9 Rossell Cibrian-George

10
   Outfront Media, Inc.
   PO Box 33074
11 Neward, NJ 07188-0074

12 Blake Garcia

13 Shared Insight Inc.
     1501 N. Sepulveda Blvd., Suites E and F
14 Manhattan Beach, CA 90266

15
   Steven L. Craig
16 1 Oceancrest
   Newport Coast, CA 92657
17

18 Hon. Catherine E. Bauer
     US Bankruptcy Court
19 Ronald Reagan Federal Building
   5th Floor Bin,
20
   411 West Fourth Street
21 Santa Ana, CA 92701

22

23

24

25

26

27

28


     1150487.2/81621.08002                      13
